Name: Commission Directive 96/63/EC of 30 September 1996 amending Council Directive 76/432/EEC on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  means of agricultural production;  European Union law;  technology and technical regulations
 Date Published: 1996-10-05

 Avis juridique important|31996L0063Commission Directive 96/63/EC of 30 September 1996 amending Council Directive 76/432/EEC on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors (Text with EEA relevance) Official Journal L 253 , 05/10/1996 P. 0013 - 0014COMMISSION DIRECTIVE 96/63/EC of 30 September 1996 amending Council Directive 76/432/EEC on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to Council Directive 74/150/EEC, of 4 March 1974, on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (1), as last amended by Directive 88/297/EEC (2), and in particular Articles 12 and 13 thereof,Whereas the braking test can be improved by replacing mean deceleration by a formula defining the braking distance as a function of speed; whereas that amendment will be followed by other changes aimed at improving the safety of tractors and the components involved in their use;Whereas the provisions of this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 74/150/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Annexes I and II to Council Directive 76/432/EEC (3) are hereby amended in accordance with the Annex to this Directive.Article 2 1. With effect from 1 October 1997 Member States may not:- refuse, in respect of a type of tractor, to grant EC type-approval, to issue the document referred to in the last indent of Article 10 (1) of Directive 74/150/EEC or to grant national type-approval, or- prohibit the registration, sale or entry into service of tractors,on grounds relating to braking devices, if the tractors comply with the requirements of Directive 76/432/EEC as amended by this Directive.2. With effect from 1 March 1998 Member States:- shall no longer grant EC type-approval or issue the document referred to in the last indent of Article 10 (1) of Directive 74/150/EEC, and- may refuse to grant national type-approvalfor a type of tractor on grounds relating to braking devices, if the requirements of Directive 76/432/EEC as amended by this Directive are not complied with.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 October 1997. They shall forthwith inform the Commission thereof.2. When the Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The terms of the reference shall be laid down by the Member States.3. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive.Article 4 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 30 September 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 84, 28. 3. 1974, p. 10.(2) OJ No L 126, 20. 5. 1988, p. 52.(3) OJ No L 122, 8. 5. 1976, p. 1.ANNEX Directive 76/432/EEC is amended as follows:'1. In Annex I, item 4.2.6, at the end of the first subparagraph, the following sentence is added:"When more than one axle is normally subject to braking, one axle may be decoupled provided that activation of the service brake automatically recouples this axle and that, if the recoupling device fails, this is done automatically."2. In Annex II, item 1.1.1, the first sentence is replaced by the following: "The effectiveness of a service brake is based on the braking distance calculated according to the formula set out in 2.1.1.1",item 1.2.2.2 is deleted,item 2.1.1.1 is amended to read:"2.1.1.1. Under type O test conditions, achieve a stopping distance which is calculated as follows:Smax &le;0,15 V + >NUM>V ² >DEN>116whereV is the maximum design speed in km/h, andSmax is the maximum stopping distance in metres".`